BkowN, J.
We think bis Honor ruled correctly in dismissing tbe appeal as premature and properly remanded tbe cause to tbe Clerk to be proceeded with under tbe order appointing commissioners, which bad been made by tbe Clerk in pursuance of tbe statute, Nevisal, sec. 2580. In tbe case of Railroad v. Newton, 133 N. C., 132, it is decided that an order of tbe Superior Court in. condemnation proceedings, remanding tbe cause to tbe Clerk that be may bear tbe same, is interlocutory and no appeal lies therefrom to tbe Supreme Court, though a plea in bar was filed by tbe defendant. That no appeal can be taken at such stage in condemnation proceed*381ings, viz., when the Judge below remands the cause to the Clerk, has been repeatedly adjudged before the case of Railroad v. Newton. Telegraph Co. v. Railroad, 83 N. C., 420; Railroad v. Railroad, 83 N. C., 499; Railroad v. Warren, 92 N. C., 622.
Appeal Dismissed.